Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art references of record do not expressly teach or render obvious the claimed invention as recited in claim 1. Specifically, the prior art references of record fail to teach or suggest at least: “A method comprising: identifying, in an isolation runtime environment, a request from a ... (HTTP) accelerator service to be processed by an application; identifying an isolation resource from a plurality of isolation resources reserved in advance of the request; identifying an artifact associated with the application; ... passing context to the code; after initiating execution of the code, copying data from the artifact to the isolation resource using the context; and returning control to the HTTP accelerator service ...,” when taken in context with other features of the independent claim as a whole.
In view of the foregoing discussion, the identified claimed limitations, in combination with the other limitations of claim 1, are not present in the prior art of record and would not have been obvious; thus, pending claim 1 is allowed. Claim 8 contains subject matter similar to that of claim 1, and is also allowed for the above reasons. Claims 2-7 depend from claim 1 and claims 9-15 depend from claim 8, and are also allowable at least based on their dependence from allowable independent claims 1 and 8.
The prior art references of record do not expressly teach or render obvious the claimed invention as recited in claim 16. Specifically, the prior art references of record fail to teach or 
In view of the foregoing discussion, the identified claimed limitations, in combination with the other limitations of claim 16, are not present in the prior art of record and would not have been obvious; thus, pending claim 16 is allowed. Claim 20 contains subject matter similar to that of claim 16, and is also allowed for the above reasons. Claims 17-19 depend from claim 16, and are also allowable at least based on their dependence from allowable independent claim 16.
More particularly, a complete search of the prior art was conducted, and the following references were identified as particularly pertinent. However, each fails to teach or suggest the above-identified combinations of limitations for at least the following reasons:
Alstad et al., U.S. 2011/0295979 A1, teaches systems and methods for accelerating HTTP responses in a client/server environment by allowing a client to begin requesting additional resources and/or rendering content before an entire response is completed on a server by permitting the client to obtain content from an external location, but does not more particularly teach at least identifying a HTTP accelerator request in an isolation runtime, identifying an isolation resource identified in advance, passing context to the code and copying data from the artifact to the isolation resource using the context, or compiling application code in a first 
Alstad et al., U.S. 2016/0330269 A1, teaches systems and methods for accelerating content delivery over a CDN including designating a resource to an edge proxy based on a PUSH list and without requesting the resource from an origin server, but does not more particularly teach at least identifying a HTTP accelerator request in an isolation runtime, identifying an isolation resource identified in advance, passing context to the code and copying data from the artifact to the isolation resource using the context, or compiling application code in a first language into WebAssembly code, determining application metadata comprising a global variable or trap data structure indicative of application constraints, generating compiled native code from the WebAssembly code and the metadata, and deploying the artifact to a CDN cache node;
Bertolli et al., U.S. 2016/0283158 A1, teaches systems and methods for providing a table of contents storing an address of a global variable in a host memory space, wherein other processes may access said global variable in the identified memory space, but does not more particularly teach at least identifying a HTTP accelerator request in an isolation runtime, identifying an isolation resource identified in advance, passing context to the code and copying data from the artifact to the isolation resource using the context, or compiling application code in a first language into WebAssembly code, determining application metadata comprising a global variable or trap data structure indicative of application constraints, generating compiled native 
Cook et al., U.S. 2016/0330074 A1, teaches systems and methods for providing isolated service overlays in content delivery networks in order to provide process isolation that does not impact other traffic in the network, but does not more particularly teach at least identifying a HTTP accelerator request in an isolation runtime, identifying an isolation resource identified in advance, passing context to the code and copying data from the artifact to the isolation resource using the context, or compiling application code in a first language into WebAssembly code, determining application metadata comprising a global variable or trap data structure indicative of application constraints, generating compiled native code from the WebAssembly code and the metadata, and deploying the artifact to a CDN cache node;
Dolinsky et al., U.S. 9,471,291 B2, teaches systems and methods for executing different portions of different processing elements of a processing system, including the identification of the part of the computer code and one or more elements to be passed to the portion of the processing element, but does not more particularly teach at least identifying a HTTP accelerator request in an isolation runtime, identifying an isolation resource identified in advance, passing context to the code and copying data from the artifact to the isolation resource using the context, or compiling application code in a first language into WebAssembly code, determining application metadata comprising a global variable or trap data structure indicative of application constraints, generating compiled native code from the WebAssembly code and the metadata, and deploying the artifact to a CDN cache node;
I. Doudalis, J. Clause, G. Venkataramani, M. Prvulovic and A. Orso, "Effective and Efficient Memory Protection Using Dynamic Tainting," in IEEE Transactions on Computers, vol. 
Elsner, Robert, U.S. 9,420,027 B1, teaches systems and methods for providing a media stream for playback, wherein at least one portion of the media stream is transmitted including compiling a platform-independent representation of source code for executing by the requesting device, but does not more particularly teach at least identifying a HTTP accelerator request in an isolation runtime, identifying an isolation resource identified in advance, passing context to the code and copying data from the artifact to the isolation resource using the context, or compiling application code in a first language into WebAssembly code, determining application metadata comprising a global variable or trap data structure indicative of application constraints, generating compiled native code from the WebAssembly code and the metadata, and deploying the artifact to a CDN cache node;
Gasser, Timothy David, U.S. 10,719,366 B1, teaches systems and methods for dynamic hardware acceleration including receiving one or more application computation calls, and by an indirection layer sending one or more of the computation calls and associated data to the 
Ginzburg et al., U.S. 9,396,020 B2, teaches systems and methods for providing acceleration of instructions and computations by providing a hardware accelerator coupled to a general purpose CUP, wherein an instruction may be issued in order to store context information in a storage space, but does not more particularly teach at least identifying a HTTP accelerator request in an isolation runtime, identifying an isolation resource identified in advance, passing context to the code and copying data from the artifact to the isolation resource using the context, or compiling application code in a first language into WebAssembly code, determining application metadata comprising a global variable or trap data structure indicative of application constraints, generating compiled native code from the WebAssembly code and the metadata, and deploying the artifact to a CDN cache node;
Godard et al., U.S. 2018/0060244 A1, teaches systems and methods for employing secure thread-specific protection domains wherein context information including one or more memory ranges are transmitted along with a thread to one or more domains, but does not more particularly teach at least identifying a HTTP accelerator request in an isolation runtime, identifying an isolation resource identified in advance, passing context to the code and copying data from the artifact to the isolation resource using the context, or compiling application code in 
Khaimov, Russell, U.S. 10,924,542 B2, teaches activating one or more micro edge server module to generate a content delivery micro edge service, and activating at least one application associated therewith, but does not more specifically teach at least identifying a HTTP accelerator request in an isolation runtime, identifying an isolation resource identified in advance, passing context to the code and copying data from the artifact to the isolation resource using the context, or compiling application code in a first language into WebAssembly code, determining application metadata comprising a global variable or trap data structure indicative of application constraints, generating compiled native code from the WebAssembly code and the metadata, and deploying the artifact to a CDN cache node;
Kumar et al., U.S. 2017/0214550 A1, teaches systems and methods for maintaining a distributed container service wherein registration data is passed via an API exposed by an interconnection platform, and wherein said registration data includes at least identifier and port information, but does not more particularly teach at least identifying a HTTP accelerator request in an isolation runtime, identifying an isolation resource identified in advance, passing context to the code and copying data from the artifact to the isolation resource using the context, or compiling application code in a first language into WebAssembly code, determining application metadata comprising a global variable or trap data structure indicative of application constraints, generating compiled native code from the WebAssembly code and the metadata, and deploying the artifact to a CDN cache node;
Lanka et al., U.S. 10,027,543 B1, teaches systems and methods for reconfiguring an acceleration components among interconnected acceleration components by shutting down the handling of incoming requests at one or more components in order to perform reconfiguration and reinstating communication, but does not more particularly teach at least identifying a HTTP accelerator request in an isolation runtime, identifying an isolation resource identified in advance, passing context to the code and copying data from the artifact to the isolation resource using the context, or compiling application code in a first language into WebAssembly code, determining application metadata comprising a global variable or trap data structure indicative of application constraints, generating compiled native code from the WebAssembly code and the metadata, and deploying the artifact to a CDN cache node;
Liu et al., W.O. 2017/177449 A1, teaches systems and methods for handing secure content transmissions in a content delivery network by validating an authentication certificate from a website by a key server and processing the request in combination with CDN acceleration information, but does not more particularly teach at least identifying a HTTP accelerator request in an isolation runtime, identifying an isolation resource identified in advance, passing context to the code and copying data from the artifact to the isolation resource using the context, or compiling application code in a first language into WebAssembly code, determining application metadata comprising a global variable or trap data structure indicative of application constraints, generating compiled native code from the WebAssembly code and the metadata, and deploying the artifact to a CDN cache node;
McMullen, Tyler B., U.S. 2017/0257453 A1, teaches systems and methods for managing an edge dictionary in a content delivery network wherein the edge dictionary stores key-value pairs including reference values for an HTTP accelerator service, but does not more particularly 
Mealey et al., U.S. 2017/0116132 A1, teaches systems and methods for sharing context on a hardware accelerator between multiple processes using a bound hardware context, but does not more particularly teach at least identifying a HTTP accelerator request in an isolation runtime, identifying an isolation resource identified in advance, passing context to the code and copying data from the artifact to the isolation resource using the context, or compiling application code in a first language into WebAssembly code, determining application metadata comprising a global variable or trap data structure indicative of application constraints, generating compiled native code from the WebAssembly code and the metadata, and deploying the artifact to a CDN cache node;
Murgia, Marco, W.O. 2013/055812 A1, teaches systems and methods for utilizing learning models to determine how many optimization instances should be used and the characteristics thereof in order to adapt network accelerators to more efficiently execute a workload, but does not more particularly teach at least identifying a HTTP accelerator request in an isolation runtime, identifying an isolation resource identified in advance, passing context to the code and copying data from the artifact to the isolation resource using the context, or compiling application code in a first language into WebAssembly code, determining application 
S. Nagarakatte, M. M. K. Martin and S. Zdancewic, "Watchdog: Hardware for safe and secure manual memory management and full memory safety," 2012 39th Annual International Symposium on Computer Architecture (ISCA), Portland, OR, 2012, pp. 189-200, teaches safely managing the allocation and reallocation of memory to be assigned to particular instructions, but does not more particularly teach at least identifying a HTTP accelerator request in an isolation runtime, identifying an isolation resource identified in advance, passing context to the code and copying data from the artifact to the isolation resource using the context, or compiling application code in a first language into WebAssembly code, determining application metadata comprising a global variable or trap data structure indicative of application constraints, generating compiled native code from the WebAssembly code and the metadata, and deploying the artifact to a CDN cache node;
Papakipos et al., U.S. 8,271,995 B1, teaches systems and methods for executing native code modules via the use of a system service registry and provision of an inter-module communication runtime facilitating communication between a native code module and one or more service modules, but does not more particularly teach at least identifying a HTTP accelerator request in an isolation runtime, identifying an isolation resource identified in advance, passing context to the code and copying data from the artifact to the isolation resource using the context, or compiling application code in a first language into WebAssembly code, determining application metadata comprising a global variable or trap data structure indicative of 
Paramasivam, Sankar Muthu, U.S. 2017/0317932 A1, teaches systems and methods for rebalancing load on one or more service chains comprising one or more services, wherein traffic may be directed from one to another service chain by use of path information, but does not more particularly teach at least identifying a HTTP accelerator request in an isolation runtime, identifying an isolation resource identified in advance, passing context to the code and copying data from the artifact to the isolation resource using the context, or compiling application code in a first language into WebAssembly code, determining application metadata comprising a global variable or trap data structure indicative of application constraints, generating compiled native code from the WebAssembly code and the metadata, and deploying the artifact to a CDN cache node;
G. Parmer and R. West, "Mutable Protection Domains: Adapting System Fault Isolation for Reliability and Efficiency," in IEEE Transactions on Software Engineering, vol. 38, no. 4, pp. 875-888, July-Aug. 2012, teaches the use of mutable protection domains to create isolation boundaries on certain types of software components to maximize fault isolation where possible and not requiring significant communication tradeoff, but does not more particularly teach at least identifying a HTTP accelerator request in an isolation runtime, identifying an isolation resource identified in advance, passing context to the code and copying data from the artifact to the isolation resource using the context, or compiling application code in a first language into WebAssembly code, determining application metadata comprising a global variable or trap data structure indicative of application constraints, generating compiled native code from the WebAssembly code and the metadata, and deploying the artifact to a CDN cache node;
Poitrey, Oliver Jean, U.S. 2018/0365190 A1, teaches systems and methods for processing one or more API calls by selecting an acceleration system acting as an intermediary between a requesting client device and an API processing system, but does not more particularly teach at least identifying a HTTP accelerator request in an isolation runtime, identifying an isolation resource identified in advance, passing context to the code and copying data from the artifact to the isolation resource using the context, or compiling application code in a first language into WebAssembly code, determining application metadata comprising a global variable or trap data structure indicative of application constraints, generating compiled native code from the WebAssembly code and the metadata, and deploying the artifact to a CDN cache node;
Radhakrishnan et al., W.O. 2017/044761 A1, teaches systems and methods for customized event-triggerable computation at edge locations wherein the event is associated with a consumer-specified function and process execution is isolated at the edge location, but does not more particularly teach at least identifying a HTTP accelerator request in an isolation runtime, identifying an isolation resource identified in advance, passing context to the code and copying data from the artifact to the isolation resource using the context, or compiling application code in a first language into WebAssembly code, determining application metadata comprising a global variable or trap data structure indicative of application constraints, generating compiled native code from the WebAssembly code and the metadata, and deploying the artifact to a CDN cache node;
Safruti et al., U.S. 2012/0089700 A1, teaches systems and methods for more efficiently delivering content by determining whether such requested content is cache content or must be obtained from an origin location, but does not more particularly teach at least identifying a HTTP accelerator request in an isolation runtime, identifying an isolation resource identified in 
Sindhu et al., U.S. 10,659,254 B2, teaches systems and methods for accelerating data storage tasks such as storage and/or retrieval, utilizing a high performance access node, but does not more particularly teach at least identifying a HTTP accelerator request in an isolation runtime, identifying an isolation resource identified in advance, passing context to the code and copying data from the artifact to the isolation resource using the context, or compiling application code in a first language into WebAssembly code, determining application metadata comprising a global variable or trap data structure indicative of application constraints, generating compiled native code from the WebAssembly code and the metadata, and deploying the artifact to a CDN cache node;
Tormasov et al., U.S. 8,938,723 B1, teaches systems and methods for providing acceleration, optimization and/or isolation of one or more instruction execution requests by a virtual machine via a hypervisor utilizing GPU capacity, but does not more particularly teach at least identifying a HTTP accelerator request in an isolation runtime, identifying an isolation resource identified in advance, passing context to the code and copying data from the artifact to the isolation resource using the context, or compiling application code in a first language into WebAssembly code, determining application metadata comprising a global variable or trap data structure indicative of application constraints, generating compiled native code from the WebAssembly code and the metadata, and deploying the artifact to a CDN cache node;
Varda et al., U.S. 10,331,462 B1, teaches systems and methods for triggering the execution of third-party code in an isolated execution environment in order to generate a response to the request, but does not more particularly teach at least identifying a HTTP accelerator request in an isolation runtime, identifying an isolation resource identified in advance, passing context to the code and copying data from the artifact to the isolation resource using the context, or compiling application code in a first language into WebAssembly code, determining application metadata comprising a global variable or trap data structure indicative of application constraints, generating compiled native code from the WebAssembly code and the metadata, and deploying the artifact to a CDN cache node; and
Wang et al., U.S. 2014/0096132 A1, teaches systems and methods for providing flexible code execution acceleration using an accelerator virtual device and allocating memory-mapped I/O for the accelerator, but does not more particularly teach at least identifying a HTTP accelerator request in an isolation runtime, identifying an isolation resource identified in advance, passing context to the code and copying data from the artifact to the isolation resource using the context, or compiling application code in a first language into WebAssembly code, determining application metadata comprising a global variable or trap data structure indicative of application constraints, generating compiled native code from the WebAssembly code and the metadata, and deploying the artifact to a CDN cache node.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from Examiner should be directed to ANDREW M. LYONS whose telephone number is (571) 270-3529. The examiner can normally be reached Monday to Friday from 10:00 AM to 6:00 PM. 
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, WEI ZHEN, can be reached at (571) 272-3708. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191